Exhibit 99.1 FOR IMMEDIATE RELEASE Xtera Announces CFO Appointment of Joe Chinnici DALLAS, TEXAS, USA – (May 2, 2016) – Xtera Communications, Inc. (NASDAQ: XCOM), a leading provider of high-capacity, cost-effective optical transport solutions, today announced the appointment of Joe Chinnici, the former CFO of Ciena Corporation, as Executive Vice President and Chief Financial Officer, effective May 17, 2016. "I am pleased that Joe is joining the Xtera management team," said Jon Hopper, President and Chief Executive Officer. "Joe's experience as a seasoned public company CFO will be invaluable to Xtera as we continue to capitalize on the growth opportunities associated with our industry-leading spectrum efficient Raman technology and the industry's growing bandwidth needs." Chinnici joins Xtera from Twenty First Century Utilities, LLC, an investment firm that acquired GridPoint, Inc., an innovator in comprehensive, data-driven energy management solutions, in November 2015. Chinnici served as GridPoint’s EVP and CFO, for the past five years. Chinnici has considerable experience in the optical transport industry as he played a key role during his 13 years at Ciena inleading that organization’s financial organization from a start-up VC-backed company through its IPO to become a global optical transport player with annual revenue of $1.6 billion and approximately 5,500 employees. He brings to Xtera a proven track record of partnering with CEOs to formulate and implement strategic plans that foster profitable growth and increasing Continued shareholder value by enhancing product portfolios, targeting new markets and developing organizations to fuel these initiatives. “The optical transport industry has seen many advances during my career,” said Chinnici. “I share Xtera’s belief that we are approaching an inflection point where Xtera’s Wise RamanTM represents another game-changing technology.” Paul Colan, Xtera’s current CFO, will move into the new and very critical role of Chief Procurement Officer reporting to the company’s President and CEO. “I am also pleased that Paul who has been an instrumental member of our executive team will remain with Xtera," reported Hopper. About Xtera Communications, Inc.
